Citation Nr: 1516051	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a mental disability.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for a nasal disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a thoracic spine disability.

8.  Entitlement to an initial compensable rating for left shin splints.

9.  Entitlement to an initial compensable rating for right shin splints.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 2006 to November 2006 and from August 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at an October 2013 hearing conducted at his local RO.  A transcript of the proceeding is of record.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA.

The issue of entitlement to service connection for a low back disability has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral knee disabilities, for a nasal disability, for a mental disability, for a gastrointestinal disability, and for hypertension as well as the issues of entitlement to initial compensable ratings for bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not injure his thoracic spine during active duty and there is no competent evidence of the current existence of a thoracic spine injury; the Veteran has denied injuring his upper back during active duty.  


CONCLUSION OF LAW

The criteria of entitlement to service connection for a thoracic spine disability have not been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in January 2011, prior to the initial adjudication of the thoracic back claim in May 2011.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records have been obtained as well some post-service medical evidence.  To the extent that not all the post-service medical evidence has not been obtained, the Board finds there is no prejudice to the Veteran in adjudicating the claim of entitlement to service connection for a thoracic spine injury.  As set out below, the service treatment records are silent as to the presence of a thoracic spine injury and the Veteran has testified that he did not injure his thoracic spine during active duty.  He has indicated that he was claiming entitlement to service connection for an injury to his lower back.  The Veteran has not indicated that there is any outstanding pertinent evidence regarding his thoracic spine claim which has not been associated with the claims file.  The Veteran's actions indicate to the Board that there is no such evidence which is outstanding.  The Veteran has not been provided with a VA examinations to determine the etiology of his thoracic spine claim.  However, as set out below, there is no evidence of an in-service injury to the thoracic spine.  Any VA examination which attempts to link a current thoracic spine injury to active duty would not be probative as it would not be based on an accurate factual background.  

Accordingly, the Board will address the merits of the Veteran's claim of entitlement to service connection for a thoracic spine injury.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for a thoracic spine disability.

In November 2010, the Veteran submitted a claim of entitlement to service connection for "thoracic strain."  The claim must be denied as there is no evidence of an in-service injury to the thoracic spine, there is no evidence of a current thoracic spine injury and there is no evidence linking a thoracic spine injury to the Veteran's active duty service.

The service treatment records were silent as to any injury to the thoracic spine.  The Veteran completed a post-deployment health assessment in August 2009.  The document reveals the Veteran indicated that, during his deployment, he did not go on sick call for back pain and he was not still bothered by this symptomology.  

The post-service medical evidence is also silent as to complaints of, diagnosis of or treatment for a thoracic spine injury.  

Significantly, the Veteran testified before the undersigned in October 2013 that he injured his low back in a Humvee accident which resulted in a pinched nerve causing his feet to go numb.  The Veteran denied injuring his upper back during active duty.  He twice indicated he was claiming compensation for a lower back injury, not for a thoracic spine injury.

As there is no competent evidence of an in-service injury to the thoracic spine and no competent evidence of the current existence of a thoracic spine injury, service connection is not warranted.  



ORDER

Entitlement to service connection for a thoracic spine injury is denied. 


REMAND

The Veteran has reported, on several occasions, that he had received treatment from the VA medical facility located in Fort Sill, Oklahoma.  The most recent report of this treatment is dated in December 2011.  Review of the claims file demonstrates that medical records from the VA Medical Center (VAMC) in Oklahoma City, to include records from the Lawton Outpatient Clinic, have been associated with the claims file.  There is no indication that any records from the VAMC in Fort Sill, Oklahoma, have been associated with the claims file.  VA must obtain this evidence to the extent possible.  Not knowing what might be included in this evidence, it potentially pertains to all the issues being remanded by this decision.  

The Veteran is claiming entitlement to service connection for a mental disorder.  A VA examination was conducted in February 2011.  The diagnoses from the examination were generalized anxiety disorder and major depressive disorder.  The examiner opined that the depression was caused by the untreated generalized anxiety disorder.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  Significantly, the examiner did not provide an etiology opinion as to the generalized anxiety disorder.  The Veteran has alleged that he started having mental problems subsequent to his deployment during active duty.  A remand is required to obtain an opinion as to the etiology of the Veteran's mental disorders.  

The Veteran is claiming entitlement to service connection for a nasal disability.  A VA examination was conducted in April 2011 to determine if the Veteran has sinusitis which is etiologically linked to his active duty service.  The report of the VA examination indicates that allergic rhinitis was diagnosed.  The examiner wrote that the Veteran stated he had never been treated for this during service and that the problem developed after he had returned from his overseas deployment.  Significantly, the examiner wrote that she did not have access to the Veteran's claim file when formulating her opinion as to the etiology of the Veteran's complaints.  A review of the claims file demonstrates that the Veteran was diagnosed as having  sinusitis while on active duty.  Additionally, the post-service medical evidence includes diagnoses of sinusitis.  For example, a September 2010 VA clinical record reveals the Veteran was found to have chronic sinus issues.  Physical examination was conducted.  The pertinent assessment was sinusitis.  Other VA clinical records include references to the presence of chronic sinusitis as a diagnosis the Veteran carries.  The examiner who conducted the April 2011 VA examination did not address this evidence nor did she provide an etiology opinion for the sinusitis which was diagnosed in the post-service medical records.  The examiner also did not provide an etiology for the allergic rhinitis which was diagnosed in April 2011.  A remand is required for the examiner to review all the evidence in the claims file to provide an etiology opinion for the allergic rhinitis.  Additionally, the examiner must address the etiology of the sinusitis documented in the post-service medical records.  

The Veteran is claiming entitlement to service connection for hypertension.  The service treatment records were silent as to complaints of, diagnosis of or treatment for hypertension.  Significantly, associated with the claims file is a December 2010 VA clinical record from the Lawton, Oklahoma VA clinic which revels the Veteran had brought in a blood pressure diary which was interpreted as showing fluctuating blood pressure readings which were never in the good range.  This evidence suggests that the Veteran had been receiving treatment for hypertension prior to December 2010 from this provider.  No such records have been associated with the claims file.  While there is no evidence of hypertension during active duty, if the disorder was present to a compensable degree within one year of discharge, service connection would be warranted on a presumptive basis.  Attempts must be made to obtain all the medical evidence generated by the Lawton, Oklahoma VA medical clinic.  

The Veteran is claiming entitlement to an increased rating for bilateral shin splints.  The last time the disability was evaluated by VA for compensation and pension purposes was in April 2011.  Communications received from the Veteran since that time indicate that the symptomology associated with the disabilities may have increased.  For example, in January 2012, the Veteran wrote that he had severe pain in his shins every day and that he had to take numerous breaks at work.  At the time of an October 2013 travel Board hearing conducted by the undersigned, the Veteran testified that his shins were painful all the time with the exception of in the morning when he took his medication.  His normal pain during activities of daily living was reported to be a six or seven in the shins.  This level of symptomology was not reported or apparent at the time of the April 2011 VA examination.  The Board finds that a remand is required to schedule the Veteran for VA examinations to determine the extent and current severity of the service connected bilateral shin splints.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.  The Board is particularly interested in obtaining all medical evidence generated by the VAMC located in Fort Sill, Oklahoma as well as a complete set or records from the Lawton, Oklahoma VA clinic.  

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any mental disorder that is present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify the diagnoses of all mental disorders found during active duty and thereafter.  For each mental disorder diagnosed during the claims period, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such diagnosed disorder is etiologically linked to the Veteran's active duty service.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After the development set out in paragraph 1 above has been completed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any nasal disability to include sinusitis and allergic rhinitis, that is present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify the diagnoses of all nasal disabilities found during active duty and thereafter.  For each nasal disability diagnosed during the claims period, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such diagnosed disorder is etiologically linked to the Veteran's active duty service.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  After the development set out in paragraph 1 above has been completed to the extent possible, the Veteran should be afforded a VA examination by an appropriately qualified health care professional to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral shin splints.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner to include an opinion quantifying the extent of symptomology associated with the service connected shin splints as being the equivalent of malunion of the tibia and fibula with slight knee or ankle disability, malunion with moderate knee or ankle disability, malunion with marked knee or ankle disability or nonunion of the tibia and fibula with loose motion requiring  brace.  

5.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

6.  Undertake any other indicated development.  

7.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


